DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 105a, 105b (page 4, line 6), 558 (page 10, line 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference numbers 105a, 105b (side surfaces; page 4, lines 6, 12, 13) are not in the drawings.
“A” (page 5, line 22) seemingly should be “on”.
There should be a closed parenthesis on page 9, line 7.
“400” (page 10, line 4) should be “554”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, 12, 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9, 12, 20, and 24 contain the trademark/trade names Santoprene™ and Vectran™.   Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson
Regarding claims 7, 12, 20, and 24, the phrase "or the like" renders the claims indefinite.  It is unclear if “or the like” refers to the entirety of the list before, or the last example of the list.  Furthermore, it is uncertain what common likeness is being referenced.  For examination purposes, “the like” will be interpreted as “polymer” in claims 7 and 20, and as “polymer fiber material” in claims 12 and 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Radtke (U.S. 2016/0212932) in view of Tarantino (U.S. 2004/0149545).
Regarding claim 1, Radtke discloses (Fig. 5-7) an endless seed delivery belt comprising: an inner surface (220); and an outer surface including a plurality of flights (222), wherein the outer surface defines a plurality of 5alternating, and regularly-spaced peaks and troughs where each peak corresponds to a flight and each space between adjacent peaks defines a cavity that is sized and shaped to accommodate one seed (Fig. 22, 62).  Radtke does not disclose that the outer surface is undulating.
Tarantino discloses (Fig. 4(d), 4(g), 6(a)) a produce conveyor belt comprising an undulating outer surface (102”, 411, 503) defining a plurality of 5alternating, and regularly-spaced peaks and troughs where each peak corresponds to a flight and each space between adjacent peaks defines a cavity that is sized and shaped to accommodate one piece of produce (414, 111). Tarantino teaches that such a surface shape provides for securely cradling and cushioning the produce in place ([0055], lines 4-8).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the undulating shape taught by Tarantino in the belt of Radtke so as to better secure seeds and to avoid any impact damage to the seeds or seed coatings due to excessive motion.
Regarding claim 10, Radtke further discloses (Fig. 5-7) a tip (223) at a distal end of each flight.
Regarding claim 13, Radtke discloses (Fig. 5-7) a system for delivering seed, the system comprising: an endless seed delivery belt (220) comprising: an inner surface; an outer surface including a plurality of flights (222), wherein the outer surface defines a plurality of alternating, and regularly-spaced peaks and troughs where each peak corresponds to a flight and each space between adjacent peaks defines a cavity that is generally sized and shaped to accommodate one seed (Fig. 22, 62); two or more pulleys (250, 260), wherein the endless seed delivery belt is mounted onto the two or more pulleys; a cartridge (cover 240) configured to cover at least part of the endless seed delivery belt and to define an input port and outlet port; and a device (400) configured to deliver seed into an input port of the cartridge; wherein the endless seed delivery belt is configured such that when a particular portion of the belt: 17Attorney Docket No. 05055-6110moves around a first one of the pulleys (260), near the input port, flights near that portion of the belt separate (Fig. 7) to facilitate seed placement into the cavities associated with those flights, wherein, after moving around the first one of the pulleys, the flights near that 5portion of the belt move back toward one another, grabbing and enclosing the seeds that have been placed in the cavities associated with those flights; and moves around a second one of the pulleys (250), near the outlet port (242), where the flights near that portion of the belt, again separate (Fig. 6) to facilitate release or removal of the seeds from the cavities associated with those flights.  Radtke does not teach an undulating outer surface or that flights clench seeds.
Tarantino discloses (Fig. 4(d), 4(g), 6(a)) a produce conveyor belt comprising an undulating outer surface (102”, 411, 503) defining a plurality of 5alternating, and regularly-spaced peaks and troughs where each peak corresponds to a flight and each space between adjacent peaks defines a cavity that is generally sized and shaped to accommodate one piece of produce (414, 111), wherein flights clench the produce that has been placed in the cavities associated with those flights. Tarantino teaches that such a surface shape provides for securely cradling and cushioning the produce in place ([0055], lines 4-8).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the undulating shape taught by Tarantino in the belt of Radtke so as to better secure (by clenching) seeds and to avoid any impact damage to the seeds or seed coatings due to excessive motion.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Radtke in view of Tarantino as applied to claims 1 and 13 above, and further in view of Walther (U.S. 6,607,068).
Radtke in view of Tarantino teaches the elements of claims 1 and 13 as described above, but does not teach seed ejectors.  Walther teaches (Fig. 3) an article conveyor belt comprising an article ejector (6; Col. 5, lines 9-11) between each pair of adjacent flights (5).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combinations of Radtke and Tarantino above to include article ejectors as taught by Walther to aid in ejecting and placing seeds from the device.

Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Radtke in view of Tarantino as applied to claims 1 and 13 above, and further in view of De Voss (U.S. 3,968,041).
Regarding claim 7, Radtke in view of Tarantino teaches the elements of claim 1 as described above, but Radtke does not teach the material of the belt.  De Voss discloses an endless belt wherein the endless belt is molded (Col. 6, lines 67-68) and made from nylon, polyester, polypropylene, elastomer, thermoplastic, vulcanizate, thermoplastic vulcanizate, rubber, polymer, or a combination thereof (Col. 6, lines 56-57).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the belt of Radtke in view of Tarantino as taught by De Voss as it is shown to be appropriate for making conveyor belts.
Regarding claim 8, in the combination above, De Voss further teaches (Fig. 6) that a base portion of the belt (20) is reinforced (60; Col. 6, lines 56-57).  It would have been reasonable to one having ordinary skill in the art to make the belt of the combination this way by reinforcing the base portion of the belt between the troughs and the inner surface of the belt.
Regarding claim 9, in the combination above, De Voss further teaches that the base portion of the belt is reinforced with a nylon or polymer fiber (Col. 6, lines 56-57).  It would have been reasonable to one having ordinary skill in the art to make the belt of the combination in this way.
Regarding claim 20, Radtke in view of Tarantino teaches the elements of claim 13 as described above, but Radtke does not teach the material of the belt.  De Voss discloses an endless belt wherein the endless belt is molded (Col. 6, lines 67-68) or made from nylon, polyester, polypropylene, elastomer, thermoplastic, vulcanizate, thermoplastic vulcanizate, rubber, polymer, or a combination thereof (Col. 6, lines 56-57).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the belt of Radtke in view of Tarantino as taught by De Voss as it is shown to be appropriate for making conveyor belts.

Claims 11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Radtke in view of Tarantino as applied to claims 10 and 13 above, and further in view of Chamberlain (U.S. 3,603,450).
Regarding claims 11 and 21, Radtke in view of Tarantino teach the elements of claims 10 and 13 as described above, but does not teach tips of a different material.  Chamberlain teaches (Fig. 3-4) an endless belt comprising flights and a tip (48) at a distal end of each flight, wherein the tips are made from a material that provides a greater degree of abrasion resistance and/or lower friction than a material that other parts of the belt are made from (Col. 3, 7-10).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combinations of Radtke and Tarantino above to include tips of low-friction material as taught by Chamberlain to reduce wear on the tips during operation.
Regarding claim 22, in the combination above, Radtke further shows (Fig. 6) that the flights are clearly configured such that outer tips (223) of the flights are close to, or touching an inner surface of the cartridge (240).
Regarding claim 23, in the combination above, Radtke further shows (Fig. 6) that the outer tips of the flights are clearly close enough to the inner surface of the cartridge to ensure that a seed that is trapped in one of the cavities cannot escape the cavity between a tip and the cartridge, until the seed reaches a designated seed release point in the seed delivery system near the outlet port (242).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Radtke in view of Tarantino as applied to claims 1 and 13 above, and further in view of Pislak (U.S. 2010/0021641).
Radtke in view of Tarantino teaches the elements of claims 1 and 13 as described above, but Radtke does not teach the material of the belt.  Pislak discloses an endless belt wherein the endless belt is woven from a polymer fiber material or Kevlar® material ([0024], lines 13-15).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the belts of the combinations of Radtke and Tarantino out of Kevlar as taught by Pislak as it is shown to be appropriate for making conveyor belts and advantageous for its heat tolerance.

Allowable Subject Matter
Claims 3-6 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nijland (U.S. 2018/0162571) undulating belt.
Page (U.S. 2014/0352844) clenching belt flights.
Carr (U.S. 2013/0333602) undulating seed belt.
Webb (U.S. 2009/0020390) separating belt flights.
Ydoate (U.S. 5,275,272) separating flights.
Henning (U.S. 3,120,892) clenching belt flights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671